Title: To Thomas Jefferson from William Tatham, 2 November 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Lynhaven River, 12. O.Clock Monday November 2d. 1807.
                        
                        I am this moment from Lynhaven Inlet, which I thought it proper to visit before I set out to the Southward;
                            & it may be well (if any thing to say to me) to address to Newbern with duplicate to Norfolk: I shall certainly
                            volunteer it there if circumstances require it, for no misfortune shall suffer fame to recognize an inconsistency in a
                            life which has been perpetually oppressed, & persecuted, in my case.
                        Yesterday an impudent English Ship of War, mounting thirty Guns on her main deck, besides others, came in and
                            anchored off Lynhaven Inlet, where she remains: This is said, by those who say they know her, to be the Ville de Milan,
                            Sir Thomas Laury. I remained at Lynhaven Bay, till past Ten O.Clock, to examine off the Cape for the rest of the Squadron;
                            but, the seaward view has been so haizy, neither myself or a Schooner which came into the Inlet were able to discover any
                            distant object; & I had no more time to spare.
                        Under these circumstances I have thought it proper to transmit You my last weeks Works which I herewith
                            inclose; and, as soon as I can, I will send You my ideas on a superior system of coast defence, particularly on a maritime
                            Infantry, & maritime artillery, capable of alert movements, by land or by water indifferently.
                        I inclose papers to Mr. Gallatin, which bear a mutual reference to my map. Will you therefore be so good as
                            to communicate the delineation to him first, because his department is immediately called on by the resolution of the Senate &c.—
                        Capt. Reid’s Company, at the Inlet, were this morning permitted to depart without a formal discharge, there
                            being no orders to go or stay. I was present; his men appear to be disciplined, & orderly: Lieut. Vashon has great
                            credit in this, & in never having absented himself a moment, though within several miles of an independent home. This
                            brave & orderly, young man, with a few spirited volunteers, saved some poor fellows from a wreck off the Inlet, on
                            Saterday night last, after the sailors had deserted her & she had been given up by a boat sent out to her
                            relief—declaring that he would perish (in a most tremendous sea) before he would bear the cries of his fellow Creatures in
                            such a situation.
                        I recite these facts because he is solicitous to enter the regular Army (as a Captain) if by bringing his complement of men he can be so permited. The best men are strongly attached to him, and he is in easy circumstances. 
                  You see I write in haste—this day being
                            Court, & Officers parade day at Kempsville. I have the honor to be Dr. Sir Yrs.
                        
                            Wm Tatham
                            
                        
                        
                            P.S. I have opened this to say that I am since informed of nine large Ships (supposed to be British) off
                                Sand Bridge a few days ago
                     Yrs
                        
                        
                            W T
                        
                    